PER CURIAM.
In this workers’ compensation appeal and cross-appeal, the employer/carrier appeals the order of the judge of compensation claims awarding permanent total disability benefits. The claimant appeals the denial of temporary partial disability benefits prior to the date of maximum medical improvement. We affirm in part, reverse in part and remand.
The award of permanent total disability benefits is affirmed. The findings of the judge of compensation claims with regard to this claim are supported by competent, substantial evidence. The judge of compensation claims denied the claim for temporary partial disability benefits because the claimant did not file temporary partial wage loss forms. The parties concede, however, that the employer/carrier did not notify the claimant regarding her rights and responsibilities with regard to such benefits. Because the judge of compensation claims did not address whether any wage loss during the period prior to reaching maximum medical improvement was the result of the compensable injury, we reverse the denial of temporary partial disability benefits and remand for a determination regarding causal relationship between the injury and loss of wages.
ZEHMER, C.J., BARFIELD, J., and SHIVERS, Senior Judge, concur.